Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 12/20/2021, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue 1: The applicant argues (on pages 10-13) with respect to claim 7 that Karaatanassov does not teach a) the customized request is transmitted “prior to invoking a registered REST API…”; (b) the customized request is “specifying the registered REST API for evaluating whether the registered REST API… is changed…”; and (c) based on the customized request, a REST API change report is generated, wherein if the REST API change report indicated that “a change event occurred to the registered REST API”, then “the invoking of the registered REST API” is “skipped”  because neither IBM, nor Karaatanassov, nor Green does not teach ALL of these limitations.
Examiner respectfully disagrees, because Examiner did not rely on either IBM or Karaatanassov or Green, alone, to teach the limitations, but instead relied on a combination of IBM and Karaatanassov and Green to teach the limitations.  Therefore neither IBM nor Karaatanassove nor Green is required to 
As cited and explained in the rejection section, the combination of IBM, Karaatanassove, and Green teaches the claimed limitations.  Specifically, as explained in the rejection section, the secondary reference Karaatanassov is brought in to teach a concept for a request to specify a registered REST API, so that the primary reference is modified for the request to specify the registered REST API.  The third reference is brought in to teach a concept of not to invoke the registered API in response to an API change/update report indicating a change event occurred to a registered API, but instead invoke the updated API.  As a result, the combination of IBM, Karaatanassove, and Green teaches the claimed limitations.
Issue 2: The applicant’s argument (on page 13) regarding claim 14 is based on Applicant’s argument for claim 7. 
See Examiner’s response for claim 7 above.
Issue 3: The applicant argues (on pages 13-14) with respect to claim 9 that the prior art references fail to teach “a current REST API specification associated with the registered REST API", "retrieving, from the registered plurality of REST API specifications, a registered REST API specification” because “IBM merely describing the subscription process, discovery/determination of which API documentation is available on the Liberty server, and pushing updates to subscribers” without “generating updates (a change report) by receiving a current REST API specification and by retrieving a registered REST API specification.”
Examiner respectfully disagrees.  See Examiner’s citation and explanation in rejection to claim 3.
Issue 4: The applicant argues (on page 14) with respect to claim 10 that the prior art references fail to teach “the customized request includes a customization request tree indicating one or more monitoring-elements in the registered REST API specification for change-monitoring” without disclosing 
Examiner respectfully disagrees.  See Examiner’s citation and Explanation in rejection to claim 4.  It is to be noted that the argued limitation “the particular REST API that is to be monitored” is not claimed, and instead the claimed limitation is “one or more monitoring-elements in the registered REST API specification for change-monitoring.”
Issue 5: The applicant argues (on page 14) with respect to claim 11 that the prior art references fail to teach “the PSS monitors the registered REST API for any changes at the RSP based on a schedule specified by the customized request” without disclosing “a "schedule" is "specified" by the customized request.”
Examiner respectfully disagrees.  See Examiner’s citation and Explanation in the rejection to claim 5, wherein “immediately” is a schedule which is implicitly specified by the customized request.”  It is to be noted that the claimed limitation does not require a specific way to “specify”.
Issue 6: The applicant’s argument (on page 15) for other independent claims such as claim 1 are based on his argument for claim 7 above. 
See Examiner’s response above.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over IBM (“WebSphere Application Server Liberty Version 8 Release 5”, “http://ftpmirror.your.org/pub/misc/ftp.software.ibm.com/software/webserver/appserv/library/liberty/Liberty_ND_all_platforms_8559.pdf”), in view of Karaatanassov et al (US 2016/0226946).
As to claim 1, IBM discloses a method for automatically publishing Representational State Transfer (REST) Application Programming Interface (API) changes in a cloud environment, the method
comprising: 
receiving, by a publish/subscribe server (PSS) from a subscriber operating in the cloud environment (pages 1420-1421, “Cloud Eoundry Environment”; pages 2265, “cloud Liberty users”; “cloud developer connected to API Connect”), a customized request for monitoring a registered REST API supported by a REST service provider (RSP) and registered with the PSS (page 2264-2265, “enable subscription… Use a websocket to connect to the feed URL… You can write code or use a third-party websocket to connect to the feed URL.  Once connected, any further updates to REST API in the Liberty server are pushed through the websocket.  The update is either in JSON or YAML format, depending on the subscription”.  To further clarify, see also the above/previously cited page 2264, “Use the subscription API in the collective controller to immediately learn about new REST APIs, removed APIs, or changes to APIs such as changes in the endpoints from a specific collective member server. Before you begin The /ibm/api/collective/docs/subscription API is in the Liberty REST API discovery feature. To subscribe to updates to REST APIs from collective member servers, you must first complete the procedure in "Discovering REST API documentation on a Liberty server" on page 2260 for a collective controller”. Here, the service modules/entities/endpoints that handle the user’s discovery, subscription, and relaying updated API information, in combination, is equivalent to a publish/subscribe server PSS.  The REST API provider such as the collective member server is a REST service provider RSP), wherein the registered REST API is invoke-able at the RSP by the subscriber (see citation above which refers to Discovering REST API documentation on a Liberty server: section starting on page 2060, exposing an API via discovery is a type of registration);
monitoring, by the PSS, the registered REST API for any changes associated with the registered REST API at the RSP based on the customized request (see citation above, “any further updates to REST API” pushed by the collective member is monitored by the connection service module/entity/endpoint);
in response to a determination that the registered REST API is changed at the RSP, generating, by the PSS, a REST API change report indicating a change event occurred to the registered REST API at the RSP after being registered with the PSS (see citation above, “any further updates to REST API in the Liberty server” provided by the connection/feed service module/entity/endpoint is equivalent to a report generated by the connection/feed service module/entity/endpoint.  It is to be noted that the limitation does not limit a specific type of generating, therefore the generating based on a given update reads on the claimed limitation); and
transmitting, by PSS, the REST API change report to the subscriber (see citation above).

As to claim 2, IBM-Karaatanassov discloses the method as recited in the claim 1, wherein the method further comprises:
receiving, by the PSS from a publisher, a plurality of REST API specifications supported by the RSP (IBM,. page 2265, “Use the REST endpoint, which is a central location for both on-premises and cloud Liberty users, to visualize, call, and push APIs into IBM API Connect… All APIs are referenced by a product and exposed from a catalog. Therefore, the caller provides a product definition that Liberty uses to refer to its RESTful APIs and push the resulting product into IBM API Connect”); and 
registering, by the PSS, the plurality of REST API specifications (page 2260-2263, the REST API documentation must have been registered by the server before it can be exposable to clients), wherein the registered REST API is associated with one of the plurality of REST API specifications (IBM, page 2264, “To subscribe to updates to REST APIs from collective member serves, you must first complete the procedure in “Discovering REST API documentation on a Liberty server”; pages 2260-2263, “find what REST APIs are available on a Liberty server and then use the Swagger user interface to invoke the found REST endpoints”).
As to claim 5, IBM-Karaatanassov discloses the method as recited in the claim 1, wherein the monitoring of the registered REST API, the generating of the REST API change report, and the transmitting of the REST API change report to the subscriber are based on a schedule specified by the customized request, wherein the schedule includes a specific time scheme in date or frequency (See citation in rejection to claim 1, in particular IBM, page 2264-2266, “Use the subscription API in the immediately learn about new REST API, removed API, or changes to API…” wherein the pushing immediately upon changing is considered a schedule implied by the customized request lacking a delayed notification indication, wherein one time is a type of frequency).
7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over IBM-Karaatanassov as applied to claim 1 above, and further in view of Ghezzi et al (US 2019/0325074).
As to claim 3, IBM-Karaatanassov discloses the method as recited in the claim 2, wherein the determination that the registered REST API is changed at the RSP comprises:
receiving, from the RSP, a current REST API specification associated with the registered REST API (IBM, pages 2262-2265, updated API from Liberty Collective endpoints);
retrieving, from the registered plurality of REST API specifications, a registered REST API specification associated with the registered REST API (pages 2262-2265, in order to determine whether “changes” happened); 
and determining the current REST API specification has changed from the registered REST API specification to determine whether the registered REST API is changed (IBM, pages 2262-2265), but does not expressly disclose that the determining step is achieved by comparing the two versions’ specifications.
Ghezzi discloses a concept of comparing two REST API versions’ specification in order to determine changes and updates ([0061]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine IBM-Karaatanassov with Ghezzi.  The suggestion/motivation of the combination would have been to provide an update to the APIs (Ghezzi, [0061]).
As to claim 4, IMB-Karaatanassov Ghezzi discloses the method as recited in the claim 3, wherein the customized request includes a customization request tree indicating one or more monitoring-elements in the registered REST API specification for change monitoring (IBM, page 2264, 
the determining whether the registered REST API is changed is based on comparing the current REST API specification and the registered REST API specification for changes at the one or more monitoring-elements (IBM, page 2265, “Providing a product definition All APIs are referenced by a product and exposed from a catalog. Therefore, the caller provides a product definition that Liberty uses to refer to its RESTful APIs and push the resulting product into IBM API Connect”; Ghezzi, [0061]).
8.	Claims 6-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IBM-Karaatanassov as applied to claim 1 above, and further in view of Green (US 2018/0089005).
As to claim 6, IBM-Karaatanassov discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose wherein the subscriber is configured to not invoke the registered REST API at the RSP based on the REST API change report.   Green discloses a concept of not to invoke the registered API upon API’s updates but instead invoke the updated API ([0033]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine IBM-Karaatanassov with Green.  The suggestion/motivation of the combination would have been to invoke using an up to dated API format (Ghezzi, [0061]).
As to claim 7, IBM discloses a non-transitory computer-readable storage medium, containing a set of instructions which, when executed by a processor, cause the processor to perform a method for automatically publishing Representational State Transfer (REST) Application Programming Interface (API) changes in a cloud environment, the method comprising:

receiving, by the subscriber, a REST API change report associated with the registered REST API from the PSS, wherein the REST API change report is generated by the PSS based on the customized request (see similar rejection to claim 1).
However, IMB does not expressly disclose that the customized request specifies the registered REST API.  Karaatanassov discloses a concept for a request to specify a registered REST API ([0010]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine IBM with Karaatanassov.  The suggestion/motivation of the combination would have been to provide an update on changes associated with an API (Karaatanassov, [0010]).
However, IBM- Karaatanassov does not expressly disclose in response to the REST API change report indicates that a change event occurred to the registered REST API at the RSP after the registered REST API being registered by the PSS, skipping, by the subscriber, the invoking of the registered REST API at the RSP.   Green discloses a concept of not to invoke the registered API in response to an API change/update report indicating a change event occurred to a registered API, but instead invoke the updated API ([0033]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine IBM-Karaatanassov with Green.  The suggestion/motivation of the combination would have been to invoke using an up to dated API format (Green, [0033]).
As to claim 8, IBM-Karaatanassov-Green discloses the non-transitory computer-readable storage medium of the claim 7, wherein the PSS generates the REST API change report by: receiving, by the PSS from a publisher, a plurality of REST API specifications supported by the RSP; and registering, by the PSS, 
As to claim 9, IBM-Karaatanassov-Green discloses the non-transitory computer-readable storage medium of the claim 8, wherein the PSS further generates the REST API change report by: receiving, from the RSP, a current REST API specification associated with the registered REST API; retrieving, from the registered plurality of REST API specifications, a registered REST API specification associated with the registered REST API; and determining whether the registered REST API is changed by comparing the current REST API specification with the registered REST API specification (IBM, see citation in rejection to claim 3).
As to claim 10, IBM-Karaatanassov-Green discloses the non-transitory computer-readable storage medium of the claim 9, wherein the customized request includes a customization request tree indicating one or more monitoring-elements in the registered REST API specification for change monitoring, and the determining whether the registered REST API is changed is based on comparing the current REST API specification and the registered REST API specification for changes at the one or more monitoring-elements (IBM, see citation in rejection to claim 4).
As to claim 11, IBM-Karaatanassov-Green discloses the non-transitory computer-readable storage medium of the claim 7, wherein the PSS monitors the registered REST API for any changes at the RSP based on a schedule specified by the customized request, wherein the schedule includes a specified time scheme in date or frequency (IBM, see citation in rejection to claim 1, wherein immediately updating upon changing is considered a schedule, see explanation in rejection to claim 5).
As to claim 12, IBM-Karaatanassov-Green discloses the non-transitory computer-readable storage medium of the claim 11, wherein the PSS generates the REST API change report and transmits the REST API change report to the subscriber based on the schedule (IBM, see citation in rejection to claim 1, wherein updating upon changing is considered a schedule).

Alternatively, if the conditional limitation above were to be given patentable weight, then IBM would not have expressly disclosed when the REST API change report indicates that no change event occurred to the registered REST API at the RSP after the registered REST API being registered by the PSS, invoking, by the subscriber, the registered REST API at the RSP.   Green discloses a concept of not to only invoke the updated API when there is an update and implies invoking the registered existing API when there is no update ([0033]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine IBM-Karaatanassov with Green.  The suggestion/motivation of the combination would have been to invoke using an up to dated API format (Green, [0033]).
As to claim 14, IBM discloses a system for automatically publishing Representational State Transfer (REST) Application Programming Interface (API) changes in a cloud environment, the system comprising:
a publish/subscribe server (PSS) supported by a first cloud in the cloud environment for registering a REST API (see similar rejection to claim 1. For “Cloud”, see IBM, pages 1420-1421.  See also page 2265, “REST endpoints for pushing APIs into IBM API Connect 8.5.5.9.  Use the REST endpoint, which is a central location for both on-premises and cloud Liberty users, to visualize, call, and push APIs into IBM API Connect. Pushing deployed REST endpoints into IBM API Connect.  To push deployed REST endpoints into IBM API Connect, you must call a new REST endpoint, /ibm/api/docs/apiconnect, which is exposed by the apiDiscovery-1.0 feature in the server configuration…. Exposing assets of a Liberty collective into IBM API Connect Using a corresponding Liberty collective endpoint,  ibm/api/collective/docs/apiconnect, you can expose all assets of a Liberty Collective into IBM API Connect with a single RESTful trigger. The Liberty collective endpoint can expose thousands of APIs to any cloud developer connected to API Connect. See the Liberty RESTful API registry, /ibm/api/explorer, for the full Swagger definition of this endpoint.”  Here, the IMB API connect can be considered a PSS supported by a first cloud in the cloud environment);
a REST service provider (RSP) supported by a second cloud in the cloud environment for supporting the registered REST API (see citation above, wherein the Liberty Collective can be considered a REST service provider (RSP) supported by a second cloud in the cloud environment); and
a subscriber operating in the cloud environment and coupled with the RSP and the PSS, wherein prior to invoking the registered REST API at the RSP through the second cloud, the subscriber is configured to transmit, to the PSS through the first cloud, a customized request for evaluating whether the registered REST API is changed at the RSP, receive a REST API change report associated with the registered REST API from the PSS, wherein the REST API change report is generated by the PSS based on the customized request (see citation in rejection to claim 1).
However, IMB does not expressly disclose that the customized request specifies the registered REST API.  Karaatanassov discloses a concept for a request to specify a registered REST API ([0010]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine IBM with Karaatanassov.  The suggestion/motivation of the combination would have been to provide an update on changes associated with an API (Karaatanassov, [0010]).
when the REST API change report indicates that a change event occurred to the registered REST API at the RSP after being registered, skip the invoking of the registered REST API at the RSP (this limitation is conditional based on “when…” clause which does not necessarily occur therefore is not given patentable weight).

Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine IBM-Karaatanassov with Green.  The suggestion/motivation of the combination would have been to invoke using an up to dated API format (Green, [0033]).
As to claim 15, IBM-Karaatanassov-Green discloses the system of claim 14, further comprising:
a publisher coupled with the PSS, wherein the publisher is configured to transmit to the PSS a plurality of REST API specifications supported by the RSP, and the PSS registers the REST API by associating the registered REST API with one of the plurality of REST API specifications (IBM, see similar rejection to claim 2).
As to claim 16, IBM-Karaatanassov-Green discloses the system of claim 14, wherein the RSP is configured to transmit to the PSS a plurality of REST API specifications supported by the RSP, and the PSS registers the REST API by associating the registered REST API with one of the plurality of REST API specifications (IBM, page 2265).
As to claim 19, IBM-Karaatanassov-Green discloses the system of claim 14, wherein the PSS monitors the registered REST API for any changes associated with the registered REST API at the RSP based on a schedule specified by the customized request, wherein the schedule includes a specified time schedule in date or frequency (IBM, see citation in rejection to claim 1 and claim 5, wherein immediately updating upon changing is considered a schedule).
.
9.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over IBM-Green as applied to claim 14 above, and further in view of Ghezzi et al (US 2019/0325074).
As to claim 17, IBM-Karaatanassov-Green discloses the system of claim 14, wherein the PSS further generates the REST API change report by: receiving, from the RSP, a current REST API specification associated with the registered REST API (IBM, pages 2262-2265, updated API from Liberty Collective endpoints);
retrieving, from the registered plurality of REST API specifications, a registered REST API specification associated with the registered REST API (IBM, pages 2262-2265, in order to determine whether “changes” happened); 
and determining the current REST API specification has changed from the registered REST API specification to determine whether the registered REST API is changed (IBM, pages 2262-2265), but does not expressly disclose that the determining step is achieved by comparing the two versions’ specifications. Ghezzi discloses a concept of comparing two REST API versions’ specification in order to determine changes and updates ([0061]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine IBM-Karaatanassov-Green with Ghezzi.  The suggestion/motivation of the combination would have been to provide an update to the APIs (Ghezzi, [0061]).
As to claim 18, IBM-Karaatanassov-Green-Ghezzi discloses the system of claim 17, wherein the customized request includes a customization request tree indicating one or more monitoring-elements in the registered REST API specification for change monitoring, and the PSS determines whether the registered REST API is changed by comparing the current REST API specification and the registered REST .
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449